Title: From George Washington to Major General Israel Putnam, 31 July 1777
From: Washington, George
To: Putnam, Israel



Dr sr
Coryels Ferry [N.J.] 31st July 1777

I have just rec’d information from Philaa that the Enemy’s Fleet arrived at the Capes of Delaware yesterday. you will therefore please to order the two Brigs. which were thrown over the N. River to March immediately towards Philadelphia thro’ Morris Town and over Coryels Ferry where Boats will be ready for them. The Troops to March as expeditiously as possible, without injuring the men. I beg you will endeavour to make up your Garrison with Militia from Connecticut and new York as soon as possible, and I desire that you will forward this account by Express to Genl Schuyler and to the Eastern States and I hope that as they now have nothing to fear from Genl How that they will turn out their force both Continl & Militia to oppose Burgoyne. I am Dr sr &c.

G. W——n



P.S. As the Enemy seem now fixed I desire that you may keep two thousand Continl Troops and order the others to March Southward by the same Tract with the two Brigades. If any thing should induce me to think that the Enemy m[e]an to send any part of their force back again, I will immediately countermand the March of those Troops.


G. W——n
